Per Curiam.
This is a rule to show cause why a mandamus should not issue requiring respondent to issue to relator a building permit to make alterations in her two-and-one-half-story dwelling, occupied by two families, situate at the northwest comer of Clifford and Halstead streets, in East Orange. Eelator proposes to change such building so that it will contain stores on the first floor.
The permit was refused upon the ground that the zoning ordinance of East Orange prohibits buildings to be used as stores in the-zone in which relator’s lands are located.
From the stipulation of facts, it appears that relator’s lands are not within a strictly residential section of the city, and we are unable to distinguish this case from that of Ignaciunas v. Nutley, 99 N. J. L. 389, and the several cases following it.
The rale to show cause will, therefore, be made absolute, and a peremptory writ of mandamus issue.